DETAILED ACTION
The application of Narayanan et al., for a “Compressed scan chain diagnosis by internal chain observation, processes, circuits, devices and systems” filed on August 6, 2021, which is a division of 16/780119, filed February 3, 2020, now U.S. Patent No. 11119152, which is a division of 15/925200, filed March 19, 2018, now U.S. Patent No. 10591540, which is a division of 14/944971, filed November 18, 2015, now U.S. Patent No. 9952283, which is a division of 14/743720, filed June 18, 2015, now U.S. Patent No. 9229055, which is a division of 14/487538, filed September 16, 2014, now U.S. Patent No. 9091729, which is a division of 12/904303, filed October 14, 2010, now U.S. Patent No. 8887018, has been examined. The present application is being examined under the pre-AIA  first to invent provisions. The information disclosure statement (IDS) submitted on August 6, 2021 has been considered.
Claims 1-11 are presented for examination. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting.

Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, application 16/780119 is missing a patent number. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11119152. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11119152 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10591540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10591540 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9952283. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 9952283 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9229055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 9229055 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9091729. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 9091729 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8887018. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 8887018 contain(s) every element of claim(s) 1-11 of the instant application and as such anticipate(s) claim(s) 1-11 of the instant application.
Reasons for allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-11 are rejected under a nonstatutory statutory type double patenting rejection as claiming the same invention as that of claim 1-16 of parent application 16/780119 now U.S. Patent No. 11119152, which were allowed in an office action mailed on May 7, 2021. Claims 1-11 would be allowable if rewritten to overcome the double patenting rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113